Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“warming unit for receiving” in claims 1, 13, and 18 is being interpreted as item warming unit 120 which are per par. 27 is a chamber containing a heating element
“a circulation unit for circulating air” in claims 1 and 18 is being interpreted as item circulation unit 130 which are per par. 37 to 38 is a chamber including a fan
“a particulate air filtration unit for removing particles of air” in claims 1, 2, 3, 4, 5, and 6 is being interpreted as item air filtration unit 170 which are per par. 43 to 45 is an air filter

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12, 16, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US4202676A Pelosi (hereinafter “Pelosi”).
Regarding claim 1, Pelosi teaches:
A warming system for warming medical items (column 1 lines 22 to 29) comprising: 
 at least one warming unit (plenum chamber 40; operational chamber 35) for receiving the medical items (column 1 lines 22 to 29), wherein the at least one warming unit maintains a desired temperature (column 2 lines 16 to 38);
a circulation unit (blower 21) for circulating air through the at least one warming unit (column 2 lines 16 to 38); 
and a particulate air filtration unit (prefilter 25 and filter 27) for removing particles of air passing therethrough (column 2 lines 16 to 38), the particulate air filtration unit in fluid communication with the at least one warming unit (column 2 lines 16 to 38; fig. 4).  

Regarding claim 11, Pelosi teaches:
wherein the particulate air filtration unit is one of a semi-high efficiency particulate air (IEPA) filtration unit, a high efficiency particulate air (HEPA) filtration unit, and an ultra-low penetration air (1 JLPA) filtration unit (column 2 lines 20 to 24).
  
Regarding claim 12, Pelosi teaches:
wherein the particulate air filtration unit is a high efficiency particulate air (HEPA) filtration unit (column 2 lines 20 to 24).  

Regarding claim 16, Pelosi teaches:
wherein the at least one warming unit comprises a housing and a warming compartment (plenum chamber 40; operational chamber 35) disposed within said housing to receive the medical items (column 1 lines 22 to 29).  

Regarding claim 18, Pelosi teaches:
wherein the circulation unit comprises a hot air inlet (fig. 4 access opening 24) and a hot air outlet (fig. 4 air discharge outlet 32 as well as the space created in the direction of airflow after filter 27 as indicated by the arrow lines is an outlet for hot air) in fluid communication with the at least one warming unit (fig. 4 as indicated by the arrow lines that are the direction of airflow column 2 lines 16 to 38).  

Regarding claim 19, Pelosi teaches:
wherein the hot air inlet is located in a lower portion of the warming system (fig. 4).  

Regarding claim 20, Pelosi teaches:
wherein the hot air outlet is located in an upper portion of the warming system (fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4202676A Pelosi (hereinafter “Pelosi”) in view of US20190175296A1 Tate (hereinafter “Tate”). 
Regarding claim 2, Pelosi does not teach wherein the particulate air filtration unit removes at least 85% of particles from air passing therethrough.  Tate teaches, wherein the particulate air filtration unit removes at least 85% of particles from air passing therethrough (par. 43 teaches 99.7% which includes the range of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, such that wherein the particulate air filtration unit removes at least 85% of particles from air passing therethrough, as suggested and taught by Tate, for the purpose of providing the advantage to deliver the dry HEPA-filtered air (par. 42).

Regarding claim 3, Pelosi does not teach wherein the particulate air filtration unit removes at least 90% of particles from air passing therethrough.  Tate teaches, wherein the particulate air filtration unit removes at least 90% of particles from air passing therethrough (par. 43 teaches 99.7% which includes the range of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, such that wherein the particulate air filtration unit removes at least 90% of particles from air passing therethrough, as suggested and taught by Tate, for the purpose of providing the advantage to deliver the dry HEPA-filtered air (par. 42).

Regarding claim 4, Pelosi does not teach wherein the particulate air filtration unit removes at least 95% of particles from air passing therethrough.  Tate teaches, wherein the particulate air filtration unit removes at least 95% of particles from air passing therethrough (par. 43 teaches 99.7% which includes the range of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, such that wherein the particulate air filtration unit removes at least 95% of particles from air passing therethrough, as suggested and taught by Tate, for the purpose of providing the advantage to deliver the dry HEPA-filtered air (par. 42).

Regarding claim 5, Pelosi does not teach wherein the particulate air filtration unit removes at least 99% of particles from air passing therethrough.  Tate teaches, wherein the particulate air filtration unit removes at least 99% of particles from air passing therethrough (par. 43 teaches 99.7% which includes the range of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, such that wherein the particulate air filtration unit removes at least 99% of particles from air passing therethrough, as suggested and taught by Tate, for the purpose of providing the advantage to deliver the dry HEPA-filtered air (par. 42).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4202676A Pelosi (hereinafter “Pelosi”) in view of WO2014050914A1 KEIICHI (hereinafter “KEIICHI”). 
Regarding claim 6, Pelosi does not teach wherein the particulate air filtration unit removes at least 99.9% of particles from air passing therethrough.  KEIICHI teaches, wherein the particulate air filtration unit removes at least 99.9% of particles from air passing therethrough (page 5 par. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, such that wherein the particulate air filtration unit removes at least 99.9% of particles from air passing therethrough, as suggested and taught by KEIICHI, for the purpose of providing the advantage that airborne dust and bacteria can be collected (page 5 par. 3).

Claim(s) 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4202676A Pelosi (hereinafter “Pelosi”) in view of US20200345452A1 Hooper (hereinafter “Hooper”). 
Regarding claim 7, Pelosi does not teach wherein the particles have a size of at least about 1 micron.  Hooper teaches, wherein the particles have a size of at least about 1 micron (par. 26).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, such that wherein the particles have a size of at least about 1 micron, as suggested and taught by Hooper, for the purpose of providing the advantage so that air flowing into the second compartment 104 is filtered before entering the second compartment 104 (par. 26).

Regarding claim 8, Pelosi does not teach wherein the particles have a size of at least about 0.5 micron.  Hooper teaches, wherein the particles have a size of at least about 0.5 micron (par. 26).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, such that wherein the particles have a size of at least about 0.5 micron, as suggested and taught by Hooper, for the purpose of providing the advantage so that air flowing into the second compartment 104 is filtered before entering the second compartment 104 (par. 26).

Regarding claim 9, Pelosi does not teach wherein the particles have a size of at least about 0.3 micron.  Hooper teaches, wherein the particles have a size of at least about 0.3 micron (par. 26).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, such that wherein the particles have a size of at least about 0.3 micron, as suggested and taught by Hooper, for the purpose of providing the advantage so that air flowing into the second compartment 104 is filtered before entering the second compartment 104 (par. 26).

  Regarding claim 10, Pelosi does not teach wherein the particles have a size of at least about 0.1 micron.  Hooper teaches, wherein the particles have a size of at least about 0.1 micron (par. 26).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, such that wherein the particles have a size of at least about 0.1 micron, as suggested and taught by Hooper, for the purpose of providing the advantage so that air flowing into the second compartment 104 is filtered before entering the second compartment 104 (par. 26).

Claim(s) 13, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4202676A Pelosi (hereinafter “Pelosi”) in view of
US20190309961A113 Suarez (hereinafter “Suarez”)
Regarding claim 13, Pelosi does not teach further comprising a controller for controlling the temperature of the at least one warming unit.  Suarez teaches, further comprising a controller for controlling the temperature of the at least one warming unit (par. 44 teaches a user interface 16 with electronic controls).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, to include further comprising a controller for controlling the temperature of the at least one warming unit, as suggested and taught by Suarez, for the purpose of providing the advantage to turn the device on/off, increase or decrease the temperature of air emitted from the device, adjust the mode of operation of the apparatus (i.e. heating or cooling mode), and control the audio/light components (par. 44). 

Regarding claim 14, Suarez teaches, wherein the controller comprises a fan for cooling the controller (fan 44).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, to include wherein the controller comprises a fan for cooling the controller, as suggested and taught by Suarez, for the purpose of providing for directing air flow towards a PTC heating element 34 to warm the air before it exits through the air outlet 30 (par. 48).

Regarding claim 15, Suarez teaches, the controller comprising an input device manipulable externally to the warming system by a user (user interface 16 and remote 98 par. 44).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, to include the controller comprising an input device manipulable externally to the warming system by a user, as suggested and taught by Suarez, for the purpose of providing the advantage for adjusting operational controls of the heating and cooling apparatus (par. 44).

Regarding claim 17, Pelosi does not teach wherein the at least one warming unit further comprises a temperature sensor to measure temperature in the warming compartment.  Suarez teaches, wherein the at least one warming unit further comprises a temperature sensor to measure temperature in the warming compartment wherein the at least one warming unit further comprises a temperature sensor to measure temperature in the warming compartment (par. 44 teaches the user interface 16 includes various circuitry and/or sensors (i.e. temperature sensors, humidity sensor(s), etc., and/or timer(s)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pelosi reference, to include wherein the at least one warming unit further comprises a temperature sensor to measure temperature in the warming compartment, as suggested and taught by Suarez, for the purpose of providing the advantage for adjusting operational controls of the heating and cooling apparatus (par. 44).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Assistant Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761